299 S.W.3d 32 (2009)
Timothy and Catherine BAUER, Appellants,
v.
OMR CORPORATION, Respondent.
No. ED 92384.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Rehearing Denied December 17, 2009.
Timothy Bauer, St. Louis, MO, pro se.
Matthew J. Sauter, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE BAKER, J.

ORDER
PER CURIAM.
Timothy and Catherine Bauer (Plaintiffs) appeal pro se the trial court's judgment denying their motion to disqualify the trial judge, Hon. David L. Dowd, and dismissing their petition against OMR Corporation (Respondent).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).